Citation Nr: 1214822	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine, herniated nucleus pulposus, L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected sciatica of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected sciatica of the left lower extremity.

4.  Entitlement to a compensable rating for a right forearm burn scar.

5.  Entitlement to service connection for peripheral neuropathy of the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2007 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held in November 2009 before the undersigned.  A transcript of that hearing is of record.

When the case was last before the Board in January 2010, the issues of entitlement to a rating in excess of 20 percent for lumbar spine, herniated nucleus pulposus, L5-S1, with bilateral lower extremity sciatica, entitlement to a compensable rating for right forearm burn scar, and entitlement to service connection for peripheral neuropathy of the right forearm were remanded for additional development.  Subsequently, in a November 2011 rating decision, the Appeals Management Center (AMC) granted separate 10 percent ratings for sciatica/radiculopathy of each lower extremity.  As the highest available rating for these disabilities was not granted, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for peripheral neuropathy of the right forearm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine, herniated nucleus pulposus, L5-S1, is manifested by forward flexion of the thoracolumbar spine to no less than 30 degrees; ankylosis of the thoracolumbar spine is not present and there is no evidence of any incapacitating episodes.

2.  The Veteran's right forearm burn scar is not manifested by any residuals whatsoever; at most it is 2 cm in width and 5 cm in length; it is superficial, and it is neither unstable nor painful.

3.  The Veteran's sciatica of the right lower extremity is no more than mild in severity.

4.  The Veteran's sciatica of the left lower extremity is no more than mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine, herniated nucleus pulposus, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for an initial rating in excess of 10 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an initial rating in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a compensable rating for a right forearm burn scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.18, Diagnostic Codes 7800-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for sciatica of the lower extremities was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for sciatica of the lower extremities.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

With respect to the increased rating claims involving the lumbar spine disability and right forearm burn, the RO sent the Veteran letters dated in June 2007 and May 2008,which addressed all notice requirements, to include notice regarding disability ratings and effective dates.  The June 2007 letter was sent prior to the initial adjudication of the claims.  As such, the Board finds that the duty to notify has been met. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including VA treatment records, service treatment records, service personnel records, and VA examination reports.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded a VA examinations with respect to his increased rating claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 VA examination report is adequate as it pertains to the lumbar spine disability and the right forearm scar.  The examiner reviewed the medical records, conducted an examination, and provided the medical information addressing the rating criteria for both disabilities decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 as it pertains to the issues decided herein.  Specifically, with respect to the increased rating claims on appeal, the January 2010 Board remand instructed the RO to obtain any outstanding VA treatment records.  The RO was also requested to provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected lumbar spine disability.  The RO was also instructed to provide the Veteran with a VA examination which addresses his right forearm burn, to include its measurements and a discussion of whether it is painful and/or associated with underlying soft tissue damage.  The Board notes that print-outs of VA treatment from both 2010 and 2011 reflect only duplicates of records previously in the claims file (VA treatment records from 2000 and 2007), and the most recent VA examination report from March 2010.  As such, the requirement of obtaining such VA treatment records has been met.  The Board further finds that the RO has complied with the Board's instructions and that the March 2010 VA examination report substantially complies with the Board's January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If an appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

	I.  Lumbar Spine, Herniated Nucleus Pulposus, L5-S1

The Veteran's lumbar spine, herniated nucleus pulposus, L5-S1, is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  He claims that a higher rating is warranted.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The evidence of record includes the report of a June 2007 VA examination.  The examination report reflects that the Veteran complained of progressively worse back pain and shooting pain into the bilateral buttocks.  The Veteran denied urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, erectile dysfunction, falls, unsteadiness, and dizziness.  The Veteran endorsed fatigue, decreased motion, stiffness, and weakness.  He denied spasm and pain.  The Veteran described severe flare-ups that occur weekly and last hours.  Precipitating factors include weather changes and prolonged standing.  Alleviating factors include rest.  During flare-ups the Veteran reported experiencing limited motion and increased pain.  The examiner stated that the Veteran has not had any incapacitating episodes during the past 12 months.  He has had four episodes where the pain became so severe while walking normally that he had to sit down.  This lasted only hours.  He can walk more than one quarter of a mile but less than one mile.  He uses no assistive devices.  Objective testing revealed spasms bilaterally.  There was no atrophy, tenderness, guarding, or weakness.  There was pain with motion.  On examination, posture, head position, symmetry of spine, and gait were all normal.  There was no gibbus, kyphosis, list, lumbar flattening, scoliosis or reverse lordosis.  There was lumbar lordosis.  Range of motion testing revealed forward flexion to 70 degrees.  Pain began at 40 degrees.  Resisted isometric movement was normal.  There was pain on active and passive range of motion, as well as pain after repetitive motion, but no additional loss of motion on repetitive use of the joint.  Extension was to 30 degrees without pain.  There was no pain on motion or after repetitive use.  Lateral flexion was to 30 degrees.  Pain began at 10 degrees.  There was pain on motion and after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  Lateral rotation was to 80 degrees, with pain beginning at 30 degrees.  There was no pain on active range of motion but there was pain on passive motion.  There was also pain after repetitive use; however, there was no additional loss of motion on repetitive use of the joint.  X-ray studies were negative.  The examiner opined that the Veteran's lumbar spine disability has significant effects on his occupation in terms of weakness, fatigue, decreased strength, and lower extremity pain.  There is a severe effect on exercise, sports, and recreation.  There is a moderate effect on chores, shopping, and traveling.  There is no effect on feeding, bathing, dressing, toileting, and grooming.

The report of a March 2010 VA examination report notes that the Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain, but not flare-ups.  He also denied incapacitating episodes.  Examination of the spine revealed normal posture, head position, and symmetry in appearance.  Gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain, tenderness, or weakness.  There was objective evidence of pain with motion.  The examiner stated that there was no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active motion.  There were additional limitations after three repetitions of range of motion, mostly due to pain.  After three repetitions, flexion was limited to only 60 degrees.  Extension, bilateral lateral rotation, and bilateral lateral flexion remained unchanged.  Lasegue's sign was negative.  MRI of the lumbar spine revealed intact vertebral body heights, alignment and signal intensities.  There was disc desiccation at L5-S1 and the conus medullaris terminated at about L1-2.  The examiner noted that the Veteran is currently employed full time.  In the past 12-month period, the Veteran has lost three days of work due to low back pain, flare-ups, and numbness.  There is no effect from the lumbar spine disability on the Veteran's usual daily activities.

In order to receive a rating in excess of 20 percent based upon limitation of motion, it must be shown that forward flexion of the thoracolumbar spine is to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  In this regard, the June 2007 and March 2010 VA examination reports reflect that there is no ankylosis of the thoracolumbar spine.  Instead, the Veteran retains useful motion of the thoracolumbar spine.  Therefore, a higher rating cannot be awarded on the basis of ankylosis.

With respect to range of motion, the June 2007 VA examination report reflects forward flexion of the thoracolumbar spine to 70 degrees with pain starting at 40 degrees.  On repetitive motion there was no additional loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Moreover, there was no objective evidence of spasm, atrophy, guarding, tenderness or weakness.  The March 2010 VA examination report notes that forward flexion of the thoracolumbar spine was initially 80 degrees.  However, upon repetitive motion, flexion was limited to 60 degrees due to pain.  There was no additional loss of motion to any other factor.  Based upon these ranges of motion, a higher rating is not warranted.  Even considering the painful loss of motion found in March 2010, and the pain setting in at 40 degrees of flexion in June 2007, there is no evidence that forward flexion is limited to 30 degrees or less.  As such, a higher rating is not warranted based upon limitation of motion.

The Veteran has a diagnosis of degenerative disc disease and has complained of incapacitating episodes.  Specifically, at the June 2007 VA examination he complained of needing to rest for hours due to severe pain after walking.  However, there is no evidence whatsoever of physician prescribed bed rest.  Moreover, the March 2010 VA examiner stated that there were no incapacitating episodes in the past 12-month period.  As such, a higher rating based upon incapacitating episodes is not warranted.

The Board notes that the Veteran, in filing his claim, and at November 2009 Travel Board hearing, testified as to a worsening of his low back pain.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  However, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his lumbosacral strain with degenerative disc disease of the lumbosacral spine falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.   

In sum, the Veteran's lumbosacral strain with degenerative disc disease of the lumbosacral spine is appropriately rated as 20 percent disabling throughout the entire appeal period.  There is no basis on which to award a rating in excess of 20 percent.  In this regard, the neurological component of the disability is separately rated and will be addressed below.  Additionally, the Board notes that there are no additional manifestations of the disability.  Specifically, the Veteran denied bowel and bladder incontinence.  

The Board has also considered the Veteran's statements that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  However, the Board points out that the Veteran's complaints regarding his low back disability are outweighed by the objective medical evidence of record.  With regard to his statements that his disability is worse, the Board finds that the medical evidence of record is more persuasive as to whether the Veteran's disability warrants a higher disability rating in accordance with the rating criteria.  In this case, the evidence does not show that the Veteran's disability warrants a disability rating in excess of the currently assigned 20 percent; therefore, the claim must be denied. 

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  However, the Board concludes that staged ratings are inapplicable. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating in excess of 20 percent is not warranted for the Veteran's lumbar spine, herniated nucleus pulposus, L5-S1. 

      II.  Radiculopathy of the Lower Extremities

The Veteran's service-connected radiculopathy of the right lower extremity and left lower extremity are each rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective from March 27, 2010.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  A 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The medical evidence of record includes a June 2007 VA examination report which notes that sensory examination of the lower extremities was normal for the left lower extremity in terms of vibration, pain (pinprick), light touch, and position sense).  For the right lower extremity, vibration and position sense were normal.  However, pain (pinprick) and light touch were decreased in the right lateral calf and posterolateral thigh.  Reflexes were hypoactive for knee and ankle jerk.  Plantar reflexes were normal.  

The March 2010 VA examination report notes that the Veteran complained of low back pain with radicular symptoms.  Examination revealed full motor strength of the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination of the lower extremities revealed sensory loss in the lower calves.  There was no upper calf or foot involvement and it was not dermatomal in nature.  Specifically, vibration and position sense were full, but pain (pinprick) and light touch were 1/2.  Reflex examination was normal for the lower extremities.  The examiner noted that the Veteran is employed full-time and has lost three days of work due to low back pain flare-ups and numbness.  

In order to receive a higher rating than the currently assigned 10 percent for each lower extremity, it would need to be shown that the disability of the sciatic nerve is moderate in severity.  The medical evidence reflects complaints of numbness and radicular symptoms.  Sensory examinations reveal normal pain and position testing but decreased vibration and light touch in the calves.  Reflexes were normal in March 2010, as was motor strength.  Muscle atrophy was not present.  The Board finds that these findings are more consistent with a mild disability picture, as opposed to a moderate disability picture.  In this regard, the Veteran's complaints and the examination findings showing full muscle tone, no atrophy, and only some decreased sensation in terms of pain and light touch, do not support a finding of moderate disability.  Therefore, a higher, 20 percent rating is not warranted for radiculopathy of the either lower extremity.

The Veteran's statements describing his symptoms are considered to be competent evidence and the Board has considered such statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  However, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his radiculopathy of the lower extremities falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.   

In sum, the Veteran's service-connected radiculopathy of the right and left lower extremities are each appropriately rated as 10 percent disabling throughout the initial evaluation period.

Finally, the Board has considered the rule of Fenderson, 12 Vet. App. 119.  The Board concludes that staged ratings are inapplicable. 

Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings are not warranted for the Veteran's radiculopathy of the lower extremities. 

	III.  Right Forearm Burn Scar

During the pendency of the Veteran's appeal, the rating criteria for scars were revised effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim for an increased rating in prior to the revision and did not request consideration of the new rating criteria, only the rating criteria effective prior to October 23, 2008 apply to this case.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with  38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected right forearm burn scar.  

The medical evidence of record includes an October 2007 VA examination report which notes that the Veteran has a scar on the anterior surface of the right upper extremity.  The examiner was unable to visualize scar, and therefore, could not measure it.  There was no tenderness on palpation, adherence to underlying tissue, skin ulceration or breakdown over the scar, or underlying soft tissue damage.  Additionally, there was no resulting limitation of motion or loss of function due to the scar.  

The March 2010 VA examination report notes that the general location of the burn scar is on the right upper extremity.  The Veteran had no concerns or complaints related to this scar.  The examiner stated that the scar is well-healed.  It was noted that less than one percent of the total body surface area was involved at the time of burn injury.  There was no skin breakdown over the scar.  The maximum width of the scar was 2 cm and the maximum length was 5 cm.  The scar covers less than 6 sq. in.  The scar is superficial, and it has no inflammation, edema, or keloid formation.  There are no other disabling effects.  

In order for the Veteran to receive a compensable rating for his service-connected right forearm scar, there would have to be a showing that the scar is deep or causes limitation of motion and exceeds 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  The evidence clearly shows that the scar is not deep.  In fact, in October 2007 it was not even visualized by the VA examiner.  It has also never been shown to cause limitation of motion or function.  Additionally, it was immeasurable in October 2007 and at the March 2010 examination, it was determined to be less than 6 sq. inches.  As such, a compensable rating is not warranted under Diagnostic Code 7801.

In order to receive a higher rating under Diagnostic Code 7802, it would need to be shown that the scar is superficial and does not cause limitation of motion, but exceeds 144 square inches.  As previously noted, the scar was not visualized by the October 2007 VA examiner and was found to be less than 6 square inches in March 2010.  Therefore, a compensable rating is not for application under Diagnostic Code 7802.

Under Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent rating.  While the Veteran's service-connected right forearm burn scar is superficial in that it does not involve any underlying soft tissue damage, it is also not unstable.  Specifically, the March 2010 VA examiner opined that there is no skin breakdown over the scar and the October 2007 VA examiner stated that there is no skin ulceration or breakdown over the scar.  Therefore, the scar is not unstable and a compensable rating is not warranted under Diagnostic Code 7803.

Pursuant to Diagnostic Code 7804, a higher rating is warranted for superficial scars that are painful on examination.  Again, while the scar is superficial, it has never been found to be painful on examination.  The October 2007 examination report specifically states that there was no tenderness on palpation, and the June 2010 VA examiner noted that the Veteran had no complaints or concerns regarding his scar.  Therefore, because the scar is not painful on examination, a compensable rating is not warranted under Diagnostic Code 7804.

A higher rating is also not warranted under Diagnostic Code 7805 because the scar does not cause any limitation of function or limitation of motion.  The examination reports do not reflect any such limitation of motion or function, and at no time has the Veteran complained of any limitation of motion or function.  Therefore, a compensable rating is not for application under Diagnostic Code 7805.

The Board has also considered the Veteran's statements that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  However, the Board points out that the Veteran's complaints regarding his scar at the hearing seems to be more related to his claim for service connection for peripheral neuropathy of the right forearm.  Notably, at the June 2010 VA examination, the Veteran had no complaints or concerns about his right forearm scar.  With regard to his claim for an increased rating in general, the Board finds that the medical evidence of record is more persuasive as to whether the Veteran's disability warrants a higher disability rating in accordance with the rating criteria.  In this case, the evidence does not show that the Veteran's disability warrants a compensable disability rating and, therefore, the claim must be denied. 

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  However, the Board concludes that staged ratings are inapplicable. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating in excess of 20 percent is not warranted for the Veteran's right forearm burn scar.

EXTRASCHEDULAR CONSIDERATION

In reaching these decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability or his right forearm scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011).
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level for each disability and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but neither of the Veteran's disabilities is productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for either disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability, sciatica of the lower extremities, and right forearm scar under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, it was held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 




ORDER

A rating in excess of 20 percent for lumbar spine, herniated nucleus pulposus, L5-S1, is denied.

An initial rating in excess of 10 percent for sciatica of the right lower extremity is denied.

An initial rating in excess f 10 percent for sciatica of the left lower extremity is denied.

A compensable rating for a right forearm burn scar is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the January 2010 Board remand, the Board instructed the RO/AMC to afford the Veteran a VA examination for the purpose of determining the nature and etiology of any currently diagnosed right forearm disorder.  The examiner was asked to specifically state whether it is at least as likely as not that any current right forearm disorder found on examination is related to active service, or any service-connected disability, to include the Veteran's service-connected right forearm burn or lumbar spine disability.  The examiner was requested to consider the service treatment records and the Veteran's claims of continuity of symptomatology since service.  It was specifically noted that any opinions expressed must be accompanied by a complete rationale.  

The March 2010 VA examination report notes that the Veteran's right forearm paresthesias is not caused by or a result of the lumbosacral spine injury or right forearm burn or scar.  The rationale given is that the second degree burn preceded the paresthesias, the paresthesias extended far beyond the scarring, and paresthesias are not dermatomal in nature.  While there is a rationale for the opinion against the claim as secondary to the service-connected scar, there is no rationale for the opinion that the right forearm paresthesias is not caused by or a result of the lumbosacral spine injury.  

Moreover, the examiner did not provide any discussion of the service treatment records, nor did the examiner address the Veteran's complaints of continuous symptomatology, as required by the remand directives.  As such, the examination is inadequate.

Therefore, the AOJ did not accomplish the objectives set forth in the January 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, a remand is required in order to accomplish the actions referred to above.

With regard to secondary service connection, the Board notes that in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen.  As such, the Board finds that an opinion should be obtained on remand regarding whether it is at least as likely as not that the right forearm paresthesias is aggravated by the service-connected right forearm burn scar and/or the service-connected lumbar spine disability.

Additionally, the January 2010 remand instructs the RO/AMC to obtain the Veteran's service personnel records, to include a copy of the Physician's Evaluation Board (PEB).  The Board notes that while the service personnel records were obtained, a copy of the PEB is not included.  The Board is of the opinion that an additional attempt should be made to obtain this document while the case is being remanded.  Any and all attempts to obtain this document through all facilities should be documented and any negative response should be recorded and maintained in the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development efforts to obtain a copy of the Physician's Evaluation Board (PEB) report from any records depository or facility deemed appropriate.  All development efforts to obtain this report, to include any negative response(s), should be documented and recorded in the claims file.  If it is determined that the PEB report is unavailable, the RO/AMC should inform the Veteran of this fact and request that he submit a copy of the PEB report if he has one in his possession.

2.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the March 2010 VA examination, if she is available, in order for her to provide a complete rationale for the opinion that the right forearm paresthesias is not caused by or related to the service-connected lumbar spine disability.  The examiner must review the claims file in its entirety, to include any additional evidence added to the record.

The examiner must discuss the service treatment records and the Veteran's complaints of continuity of symptomatology regarding his right forearm paresthesias.

The examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's right forearm paresthesias is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected right forearm scar and/or lumbar spine disability.  If the examiner finds that the right forearm paresthesias is aggravated by the service-connected right forearm scar or lumbar spine disability, the examiner should quantify the degree of aggravation if possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the March 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


